Citation Nr: 0726653	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
Osgood-Schlatter's disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1995 to 
December 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

In his November 2002 notice of disagreement, the veteran 
stated that his Osgood-Schlatter's disease interfered with 
his employability.  From this statement, the Board infers a 
claim for entitlement to a total disability rating for 
compensation on the basis of individual unemployability.  
Accordingly, this issue is referred to the RO for the 
appropriate development.


FINDING OF FACT

The veteran's Osgood-Schlatter's disease of the right knee is 
manifested by right knee pain, with evidence of only mild 
knee instability or subluxation, and not resulting in limited 
range of motion or functional loss.


CONCLUSION OF LAW

The criteria for an increased evaluation for Osgood-
Schlatter's disease of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased 
evaluation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. 


§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, letters dated in 
November 2000 and June 2001 satisfied the duty to notify 
provisions; additional letters were sent in March 2006 and 
January 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in December 2000 
and December 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in 


order to make a more accurate evaluation; however, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's Osgood-Schlatter's disease is currently 
evaluated as 10 percent disabling, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5262.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2006).  The Schedule does not 
contain a specific rating code for Osgood-Schlatter's 
disease; instead, through use of a hyphenated diagnostic 
code, the disability is rated by analogy to impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.27 (2006).

The current 10 percent evaluation contemplates a slight knee 
or ankle disability resulting from impairment due to malunion 
of the tibia and fibula.  Id.  A 20 percent evaluation 
contemplates a moderate knee or ankle disability resulting 
from impairment due to malunion of the tibia and fibula, and 
a 30 percent evaluation contemplates a marked knee or ankle 
disability resulting from impairment due to malunion of the 
tibia and fibula.  Id.  The maximum 40 percent contemplates 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  Id.  In this case, the evidence does not 
support an evaluation greater than 10 percent under 
Diagnostic Code 5299-5262.  Although the December 2000 VA 
examination report notes tenderness on palpation, the 
majority of objective clinical findings from both that 
examination and the December 2006 VA examination note no 
swelling or other abnormalities. Accordingly, as the evidence 
of record does not show a moderate knee disability, an 
evaluation greater than 10 percent for the veteran's 
Osgood-Schlatter's disease is not warranted under Diagnostic 
Code 5299-5262.

The Board has considered other diagnostic codes pertaining to 
the knee and leg.  However, anklyosis, removal or dislocation 
of the semilunar cartilage, and genu recurvatum have not been 
shown, and in some cases have been objectively ruled out on 
physical examination.  Accordingly, Diagnostic Codes 5256, 
5258, 5259, and 5263 are not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258-59, 5263 (2006).  

Additionally, there is no evidence in the record that flexion 
of the right leg is limited to 30 degrees, or that extension 
of the right leg is limited to 15 degrees.  In December 2000, 
the VA examiner noted that the veteran had no limitation of 
motion; during a VA outpatient visit in July 2002, extension 
was full and flexion was to 110 degrees; and on VA 
examination in December 2006, extension was full and flexion 
was to 135 degrees.  Thus, an evaluation greater than 10 
percent disabling is not warranted under Diagnostic Codes 
5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-61 
(2006).  

Similarly, there is no evidence in the record that there is 
moderate recurrent subluxation or lateral instability of the 
right knee.  The December 2000 VA examination report and July 
2002 VA outpatient treatment record noted no evidence of 
lateral instability on physical examination.  Most 
critically, on VA examination in December 2006, the veteran 
reported having one episode per year of subluxation, and the 
VA examiner noted mild subluxation but no instability.  
However, the mild subluxation noted does not rise to the 
level of "moderate recurrent subluxation" required for a 20 
percent rating; additionally, the VA examiner concluded that 
the veteran's July 2002 episode of "popping" and 
significant pain, characterized in an August 2002 VA 
outpatient treatment record as a "patellar subluxation 
event," was related to the veteran's infrapatellar bursitis 
and patellar tendonitis, not his service-connected Osgood-
Schlatter's disease.  Thus, an evaluation greater than 10 
percent disabling is not warranted under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006). 

During both the December 2000 and December 2006 VA 
examinations, the veteran reported mild to moderate right 
knee pain which increased during cold weather and with 
increased activity.  However, there is no evidence that the 
pain experienced resulted in limitation of motion.  The 
veteran denied experiencing limitation of motion on VA 
examination in December 2000, and the December 2006 VA 
examiner specifically noted that range of motion was not 
reduced after repetitive motion.  Additionally, concluded 
that the veteran's range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive use, 


and did not state that any functional loss existed from the 
right knee pain claimed by the veteran.  See 38 C.F.R. §§ 
4.40, 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, an evaluation greater than 10 percent 
based on functional impairment is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's Osgood-Schlatter's disease presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2006).  Although evaluations in excess of 
that currently assigned may be provided for certain 
manifestations of the Osgood-Schlatter's disease, the medical 
evidence reflects that those manifestations are not present 
in this case.  In this regard, the evidence does not show 
that his Osgood-Schlatter's disease requires frequent periods 
of hospitalization, has resulted in loss of employment, or 
otherwise renders impractical the application of the regular 
schedular standards.  The veteran asserted in his November 
2002 notice of disagreement that he had missed some work as a 
result of his right knee pain, but there is no evidence that 
he had lost his job or experienced a significant interference 
with employment.  Additionally, over the 6-year appeal 
period, there is only one episode of acute outpatient 
treatment for the condition, and no evidence of surgery or 
other hospitalization for the veteran's Osgood-Schlatter's 
disease.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Because the evidence of record does not show moderate knee or 
ankle disability, or limitation of motion of the right leg, 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation for Osgood-Schlatter's disease of the 
right knee is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


